 Case: 2:20-cv-05402-EAS-KAJ Doc #: 13 Filed: 04/07/21 Page: 1 of 2 PAGEID #: 29



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HEATHER TINNENY,                                 Case No.: 2:20-cv-05402-EAS-KAJ

              Plaintiff,

v.                                               STIPULATION OF DISMISSAL
                                                 WITH PREJUDICE
JPMORGAN CHASE BANK,

              Defendant.



        Plaintiff Heather Tinneny and Defendant JPMorgan Chase Bank, N.A. (together,

the “Parties”) have settled this matter between them. Therefore, pursuant to Fed. R. Civ.

P. § 41(a)(1)(A)(ii), Plaintiff, individually, and JPMorgan Chase Bank, N.A. hereby

stipulate and move that Plaintiff’s claims against JPMorgan Chase Bank, N.A. be

DISMISSED WITH PREJDUICE, with each party to bear its own attorneys’ fees and costs.

Respectfully submitted this 7th day of April 2021.

 COZMYK LAW OFFICES, LLC                      BARNES & THORNBURG LLP

 /s/ Peter Cozmyk                             /s/ David J. Dirisamer (by permission)
 Peter Cozmyk (Bar #78862)                    David J. Dirisamer (Bar #0092125)
 6100 Oak Tree Blvd., Suite 200               41 South High Street,Ste. 3300
 Independence, Ohio 44131                     Columbus, OH 43215
 pcozmyk@cozmyklaw.com                        david.dirisamer@btlaw.com
 T: (877) 570-4440                            T: (614) 628-1451
 F: (216) 485-2125                            F: (614) 628-1433
 Attorneys for Plaintiff                      Attorneys for Defendant
 Heather Tinneny                              JPMorgan Chase Bank, N.A.




                                                      Tinneny, Heather v. JPMorgan Chase Bank
                                                          Stipulation of Dismissal with Prejudice
                                           1/1
 Case: 2:20-cv-05402-EAS-KAJ Doc #: 13 Filed: 04/07/21 Page: 2 of 2 PAGEID #: 30




                            CERTIFICATE OF SERVICE
       I hereby certify that on April 7, 2021, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter. Since none of the attorneys of record are non-ECF
participants, hard copies of the foregoing have not been provided via personal delivery or
by postal mail.


                                                  /s/ Peter Cozmyk
                                                  Peter Cozmyk (Bar #78862)




                                                        Tinneny, Heather v. JPMorgan Chase Bank
                                                            Stipulation of Dismissal with Prejudice
                                            1/1
